DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 7/17/2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-11, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A computer implemented method comprising: 
receiving, by a computer system, data from at least one analytical instrument monitoring at least one liquid sample; 
executing, by the computer system, a set of logical operations segmenting the received data into data segments for at least two characteristics of at least one of the at least one instrument, the at least one sample, and at least one operating environment of the at least one instrument; 
executing, by the computer system, a set of logical operations analyzing each of the data segments for the at least two characteristics, resulting in analyzed data segments; 
retrieving, by the computer system, threshold values for the at least two characteristics from a computer data source; 
calculating, by the computer system, at least one status of at least one of the at least one instrument, the at least one sample, and the at least one operating environment, with respect to the analyzed data segments and the threshold values; and 
displaying, by the computer system, the at least one status on at least one display of the at least one instrument.

Claim 19 is copied below, with the limitations belonging to an abstract idea being underlined.
A system comprising: 
a memory; and 
a processor in communication with the memory, the processor configured to perform a method comprising 
receiving data from at least one analytical instrument monitoring at least one liquid sample, 
executing a set of logical operations segmenting the received data into data segments for at least two characteristics of at least one of the at least one instrument, the at least one sample, and at least one operating environment of the at least one instrument, 
executing a set of logical operations analyzing each of the data segments for the at least two characteristics, resulting in analyzed data segments, 
retrieving threshold values for the at least two characteristics from a computer data source, 
calculating at least one status of at least one of the at least one instrument, the at least one sample, and the at least one operating environment, with respect to the analyzed data segments and the threshold values, and 
displaying the at least one status on at least one display of the at least one instrument.


Claim 20 is copied below, with the limitations belonging to an abstract idea being underlined.
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 
receiving data from at least one analytical instrument monitoring at least one liquid sample; 
executing a set of logical operations segmenting the received data into data segments for at least two characteristics of at least one of the at least one instrument, the at least one sample, and at least one operating environment of the at least one instrument; 
executing a set of logical operations analyzing each of the data segments for the at least two characteristics, resulting in analyzed data segments; 
retrieving threshold values for the at least two characteristics from a computer data source; 
calculating at least one status of at least one of the at least one instrument, the at least one sample, and the at least one operating environment, with respect to the analyzed data segments and the threshold values; and 
displaying the at least one status on at least one display of the at least one instrument.

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer/processor, computer product, computer data source, computer system, display does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
The additional limitations of receiving data from an analytical instrument equates to extrasolution data activity, i.e. data gathering (see MPEP 2106.05(g)). The analytical instrument is not part of the claimed invention, and only serves to define the type of data received. 
The additional limitation of displaying the at least one status equates to extrasolution data activity, i.e. mere reporting of results (see MPEP 2106.05(g)).

The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1, 19, and 20 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-5, 8-11, and 15-18 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations and/or they type of data received or displayed. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 

Claims 20 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is drawn to a "computer readable medium". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010. 
  	The Examiner suggests that Applicant amends the claims as follows: " A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith …”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 11-14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 2, 5, 11-14, and 18-20 recites the limitation "the at least one instrument".  There is insufficient antecedent basis for this limitation in the claims. Examiner will interpret “the at least one instrument” as the previously recited “at least one analytical instrument”. 

Claims 1, 2, 13, 14, 19, and 20 recites the limitation "the at least one sample". There is insufficient antecedent basis for this limitation in the claims. Examiner will interpret “the at least one sample” as the previously recited “at least one liquid sample”.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 11, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shortt (US 5528366) in view of Gilmore (US 20140207017).

With respect to claim 1, Shortt discloses a computer implemented method (see column 8 lines 29-60 and column 9 lines 3 – column 10 line 25: discloses computer algorithm/computer method) comprising: 
receiving, by a computer system, data from at least one analytical instrument monitoring at least one liquid sample (see column 2 lines 9-12, column 4 lines 52-64, column 9 lines 5-6, and column 8 lines 29-60: computer analysis of the data; and see Fig. 1, column 1 lines 45-50, column 4 lines 52-64, column 5 lines 5-30: data from a liquid sample measured by an in-line multi-angle light scattering detector); 
executing, by the computer system, a set of logical operations segmenting the received data into data segments for at least two characteristics of at least one of the at least one instrument, the at least one sample, and at least one operating environment of the at least one instrument (Fig. 1, column 4 lines 52-64, and column 8 lines 10-39: computer algorithm/logical operations segment the data into regions to identify baseline data and peak region data, i.e. two characteristics representative of both the instrument and its measurements of the sample); and 
executing, by the computer system, a set of logical operations analyzing each of the data segments for the at least two characteristics, resulting in analyzed data segments (see column 6 lines 30-67; column 8 lines 2-25, and claim 1: performs analysis on the baseline regions as well as the peak regions). 

Shortt does not expressly disclose retrieving, by the computer system, threshold values for the at least two characteristics from a computer data source; 
calculating, by the computer system, at least one status of at least one of the at least one instrument, the at least one sample, and the at least one operating environment, with respect to the analyzed data segments and the threshold values; and 
displaying, by the computer system, the at least one status on at least one display of the at least one instrument.

Gilmore discloses retrieving, by the computer system, threshold values for the at least two characteristics from a computer data source (see Fig. 2 and paragraphs 0042, 0045, and 0074: discusses an algorithm that uses a threshold function to determine thresholds for segments of a signal; algorithm uses threshold to distinguish between baseline noise regions and signal activity regions); 
calculating, by the computer system, at least one status of at least one of the at least one instrument, the at least one sample, and the at least one operating environment, with respect to the analyzed data segments and the threshold values (see paragraph 0046, 0054, and 0074: calculating and displaying SNR); and 
displaying, by the computer system, the at least one status on at least one display of the at least one instrument (see paragraph 0046 and 0054: see paragraph 0046, 0054, and 0074: calculating and displaying SNR).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt with the teachings of Gilmore, i.e. determining a SNR of the measuring instrument, for the advantageous benefit of determining a displaying a quality of the measured signal with respect to the baseline noise of the system to ensure that the measurement complies with pre-defined acceptable performance metrics, i.e. an acceptable SNR. 

Regarding claim 19, Shortt discloses a system comprising a computer configured to perform a method comprising (see column 8 lines 29-60 and column 9 lines 3 – column 10 line 25: discloses computer algorithm/computer method): 
receiving data from at least one analytical instrument monitoring at least one liquid sample (see column 2 lines 9-12, column 4 lines 52-64, column 9 lines 5-6, and column 8 lines 29-60: computer analysis of the data; and see Fig. 1, column 1 lines 45-50, column 4 lines 52-64, column 5 lines 5-30: data from a liquid sample measured by an in-line multi-angle light scattering detector), 
executing a set of logical operations segmenting the received data into data segments for at least two characteristics of at least one of the at least one instrument, the at least one sample, and at least one operating environment of the at least one instrument (Fig. 1, column 4 lines 52-64, and column 8 lines 10-39: computer algorithm/logical operations segment the data into regions to identify baseline data and peak region data, i.e. two characteristics representative of both the instrument and its measurements of the sample), and 
executing a set of logical operations analyzing each of the data segments for the at least two characteristics, resulting in analyzed data segments (see column 6 lines 30-67; column 8 lines 2-25, and claim 1: performs analysis on the baseline regions as well as the peak regions). 

Shortt does not expressly disclose a memory; and a processor in communication with the memory, the processor configured to perform the method; 
retrieving threshold values for the at least two characteristics from a computer data source, 
calculating at least one status of at least one of the at least one instrument, the at least one sample, and the at least one operating environment, with respect to the analyzed data segments and the threshold values, and 
displaying the at least one status on at least one display of the at least one instrument.

Gilmore disclose a memory and a processor in communication with the memory, the processor configured to perform the method (see Abstract and paragraphs 0074); 
retrieving threshold values for the at least two characteristics from a computer data source (see Fig. 2 and paragraphs 0042, 0045, and 0074: discusses an algorithm that uses a threshold function to determine thresholds for segments of a signal; algorithm uses threshold to distinguish between baseline noise regions and signal activity regions), 
calculating at least one status of at least one of the at least one instrument, the at least one sample, and the at least one operating environment, with respect to the analyzed data segments and the threshold values (see paragraph 0046, 0054, and 0074: calculating and displaying SNR), and 
displaying the at least one status on at least one display of the at least one instrument (see paragraph 0046 and 0054: see paragraph 0046, 0054, and 0074: calculating and displaying SNR).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt with the teachings of Gilmore, i.e. determining a SNR of the measuring instrument, for the advantageous benefit of determining a displaying a quality of the measured signal with respect to the baseline noise of the system to ensure that the measurement complies with pre-defined acceptable performance metrics, i.e. an acceptable SNR. 

Regarding claim 20, Shortt discloses a system comprising a computer configured to perform a method comprising (see column 8 lines 29-60 and column 9 lines 3 – column 10 line 25: discloses computer algorithm/computer method): 
receiving data from at least one analytical instrument monitoring at least one liquid sample (see column 2 lines 9-12, column 4 lines 52-64, column 9 lines 5-6, and column 8 lines 29-60: computer analysis of the data; and see Fig. 1, column 1 lines 45-50, column 4 lines 52-64, column 5 lines 5-30: data from a liquid sample measured by an in-line multi-angle light scattering detector); 
executing a set of logical operations segmenting the received data into data segments for at least two characteristics of at least one of the at least one instrument, the at least one sample, and at least one operating environment of the at least one instrument (Fig. 1, column 4 lines 52-64, and column 8 lines 10-39: computer algorithm/logical operations segment the data into regions to identify baseline data and peak region data, i.e. two characteristics representative of both the instrument and its measurements of the sample); and 
executing a set of logical operations analyzing each of the data segments for the at least two characteristics, resulting in analyzed data segments (see column 6 lines 30-67; column 8 lines 2-25, and claim 1: performs analysis on the baseline regions as well as the peak regions). 

Shortt does not expressly disclose a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform the method: 
retrieving threshold values for the at least two characteristics from a computer data source; 
calculating at least one status of at least one of the at least one instrument, the at least one sample, and the at least one operating environment, with respect to the analyzed data segments and the threshold values; and 
displaying the at least one status on at least one display of the at least one instrument.

Gilmore discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (see Abstract and paragraphs 0074): 
retrieving threshold values for the at least two characteristics from a computer data source (see Fig. 2 and paragraphs 0042, 0045, and 0074: discusses an algorithm that uses a threshold function to determine thresholds for segments of a signal; algorithm uses threshold to distinguish between baseline noise regions and signal activity regions); 
calculating at least one status of at least one of the at least one instrument, the at least one sample, and the at least one operating environment, with respect to the analyzed data segments and the threshold values (see paragraph 0046, 0054, and 0074: calculating and displaying SNR); and 
displaying the at least one status on at least one display of the at least one instrument (see paragraph 0046 and 0054: see paragraph 0046, 0054, and 0074: calculating and displaying SNR).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt with the teachings of Gilmore, i.e. determining a SNR of the measuring instrument, for the advantageous benefit of determining a displaying a quality of the measured signal with respect to the baseline noise of the system to ensure that the measurement complies with pre-defined acceptable performance metrics, i.e. an acceptable SNR. 

Regarding claim 2, Shortt, previously modified by Gilmore, further discloses wherein the at least one instrument comprises a multi-angle light scattering instrument, and wherein the received data indicates time-varying light levels of scattered light, wherein the light levels are derived from at least one measurement of the at least one sample by the multi-angle light scattering instrument (see Fig. 1, column 1 lines 35-50, column 4 lines 52-64, column 5 lines 5-30: data from a liquid sample measured by an in-line multi-angle light scattering detector, signal is time varying as the chromatogram shows measurements vs elution volume or time).

Regarding claim 5, Shortt, previously modified by Gilmore, further discloses wherein the at least one instrument comprises a multi-angle light scattering instrument, and wherein the received data indicates electrical noise from the multi-angle light scattering instrument (see Fig. 1, column 1 lines 35-50, column 4 lines 52-64, column 5 lines 5-30: data from a liquid sample measured by an in-line multi-angle light scattering detector, detected signal include noise in baseline regions).

Regarding claim 9, Shortt does not expressly disclose wherein the analyzing comprises at least one of comparing, by the computer system, the data segments to at least one of noise amplitude values and noise slope values, resulting in the analyzed data segments indicating noise, comparing, by the computer system, the data segments to at least one of wander amplitude values and wander slope values, resulting in the analyzed data segments indicating wander, and comparing, by the computer system, the data segments to at least one of drift slope values and drift amplitude values, resulting in the analyzed data segments indicating drift.

Gilmore discloses wherein the analyzing comprises at least one of comparing, by the computer system, the data segments to at least one of noise amplitude values and noise slope values, resulting in the analyzed data segments indicating noise, comparing, by the computer system, the data segments to at least one of wander amplitude values and wander slope values, resulting in the analyzed data segments indicating wander, and comparing, by the computer system, the data segments to at least one of drift slope values and drift amplitude values, resulting in the analyzed data segments indicating drift (see Fig. 2 and paragraphs 0042, 0045, and 0074: discusses an algorithm that uses a threshold function to determine thresholds for segments of a signal; algorithm uses threshold to distinguish between baseline noise regions and signal activity regions).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt with the teachings of Gilmore, i.e. determining a SNR of the measuring instrument, for the advantageous benefit of determining a displaying a quality of the measured signal with respect to the baseline noise of the system to ensure that the measurement complies with pre-defined acceptable performance metrics, i.e. an acceptable SNR. 

Regarding claim 11, Shortt does not expressly disclose executing, by the computer system, a set of logical operations changing at least one state of the at least one instrument with respect to the at least one status.

Gilmore disclose executing, by the computer system, a set of logical operations changing at least one state of the at least one instrument with respect to the at least one status (see paragraph 0011-0012: discusses changes the state of the system as marked by a visual graphic display in response to the status parameter/baseline noise).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt with the teachings of Gilmore, i.e. determining a SNR of the measuring instrument, for the advantageous benefit of determining a displaying a quality of the measured signal with respect to the baseline noise of the system to ensure that the measurement complies with pre-defined acceptable performance metrics, i.e. an acceptable SNR. 

Regarding claim 15, Shortt does not expressly disclose transmitting status data to at least one data sink, wherein the status data indicates the at least one status, and wherein the at least one data sink is selected from the group consisting of a telephone, a computer system, a computer database, a computer display, and a logic circuit.

Gilmore discloses transmitting status data to at least one data sink, wherein the status data indicates the at least one status, and wherein the at least one data sink is selected from the group consisting of a telephone, a computer system, a computer database, a computer display, and a logic circuit (see Abstract and paragraphs 0046, 0054, and 0074: calculating and displaying SNR, disclosed display is a computer display). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt with the teachings of Gilmore, i.e. determining a SNR of the measuring instrument, for the advantageous benefit of determining a displaying a quality of the measured signal with respect to the baseline noise of the system to ensure that the measurement complies with pre-defined acceptable performance metrics, i.e. an acceptable SNR. 

Regarding claim 16, Shortt does not expressly disclose wherein the status data comprises at least one of visual data, textual data, audio data, tactile data, olfactory data, and gustatory data.

Gilmore discloses wherein the status data comprises at least one of visual data, textual data, audio data, tactile data, olfactory data, and gustatory data (see Abstract and paragraphs 0046, 0054, and 0074: calculating and displaying SNR, display is visual data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt with the teachings of Gilmore, i.e. determining a SNR of the measuring instrument, for the advantageous benefit of determining a displaying a quality of the measured signal with respect to the baseline noise of the system to ensure that the measurement complies with pre-defined acceptable performance metrics, i.e. an acceptable SNR. 

Regarding claims 18, Shortt does not disclose wherein the received data indicates at least one alarm state from the at least one instrument.

Gilmore discloses wherein the received data indicates at least one alarm state from the at least one instrument (see paragraph 0054: SNR within the red color range indicates that the range of values fall outside pre-defined acceptable performance metric values, i.e. an visual alarm of unacceptable performance).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt with the teachings of Gilmore, i.e. determining a SNR of the measuring instrument, for the advantageous benefit of determining a displaying a quality of the measured signal with respect to the baseline noise of the system to ensure that the measurement complies with pre-defined acceptable performance metrics, i.e. an acceptable SNR. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shortt (US 5528366) in view of Gilmore (US 20140207017) in view of Quist (US 6519033).

Regarding claim 3, Shortt and Gilmore do not expressly disclose wherein the received data comprises time-varying light level readings from at least a 90-degree photodiode of the multi-angle light scattering instrument.
Quist discloses wherein the received data comprises time-varying light level readings from at least a 90-degree photodiode of the multi-angle light scattering instrument (see Fig. 6 and column 3 line 65 to column 4 lines 9: 90 degree light detectors/photodiode). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt in view of Gilmore with the teachings of Quist, i.e. using a 90-degree photodiode, for the advantageous benefit of using a conventional diode array for monitoring the scattered light in the detection process. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shortt (US 5528366) in view of Gilmore (US 20140207017) and Trainer (US 5416580).

Regarding claim 4, Shortt and Gilmore do not expressly disclose wherein the received data comprises time-varying light level readings from at least a 0-degree photodiode of the multi-angle light scattering instrument.

Trainer discloses a light scattering instrument wherein the measurement data comprises time-varying light level readings from at least a 0-degree photodiode of the multi-angle light scattering instrument (see column 6 lines 8-20: zero-degree light detector/photodiode).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt in view of Gilmore with the teachings of Trainer, i.e. using a zero degree detector, as a reference for alignment of the other detectors. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shortt (US 5528366) in view of Gilmore (US 20140207017) and Rowlen (US 6377341).

Regarding claim 8, Shortt and Gilmore do not expressly disclose wherein one of the at least two characteristics represents a phenomenon selected from the group consisting of noise, wander, and drift, and wherein the data segments comprise 0-second to 30-second data segments in response to the phenomenon being noise, 30-second to 5-minute data segments in response to the phenomenon being wander, and 5-minute to n-minute data segments in response to the phenomenon being drift, wherein n is a number less than or equal to 10.

Rowlen discloses disclose wherein one characteristics, i.e. characteristic related to a light scattering measuring instrument/sample, represents a phenomenon selected from the group consisting of noise, wander, and drift, and wherein the data segments comprise 0-second to 30-second data segments in response to the phenomenon being noise, 30-second to 5-minute data segments in response to the phenomenon being wander, and 5-minute to n-minute data segments in response to the phenomenon being drift, wherein n is a number less than or equal to 10 (see column 2 lines 3-35 and column 6 lines 25-44: 5 minute period used to analyze baseline drift in the light scattering measuring instrument). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt in view of Gilmore with the teachings of Rowlen, i.e. analyzing drift in the system, for the advantageous benefit of determine an acceptable flushing operation has occurred. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shortt (US 5528366) in view of Gilmore (US 20140207017) and Fomitchov (US 20140140595).

Regarding claim 10, Shortt does not disclose wherein the displaying comprises displaying a first graphical user interface object in response to the at least one status being a good status; displaying a second graphical user interface object in response to the at least one status being an intermediate status; and displaying a third graphical user interface object in response to the at least one status being a bad status.

Gilmore discloses wherein the displaying comprises displaying a good status or a bad status (see paragraph 0054).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt with the teachings of Gilmore, i.e. determining a SNR of the measuring instrument, for the advantageous benefit of determining a displaying a quality of the measured signal with respect to the baseline noise of the system to ensure that the measurement complies with pre-defined acceptable performance metrics, i.e. an acceptable SNR. 

Shortt and Gilmore do not expressly disclose a first graphical user interface object in response to the at least one status being a good status; displaying a second graphical user interface object in response to the at least one status being an intermediate status; and displaying a third graphical user interface object in response to the at least one status being a bad status. 

Fomitchov discloses a method of displaying a status related to SNR that includes a first graphical user interface object in response to the at least one status being a good status; displaying a second graphical user interface object in response to the at least one status being an intermediate status; and displaying a third graphical user interface object in response to the at least one status being a bad status (see paragraph 0071: showing a first graphic for a best/good status, showing a second graphic for an acceptable/intermediate status; showing a third graphic for a low/bad status). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt in view of Gilmore with the teachings of Fomitchov, i.e. using a three tier visual status display indicator system, for the advantageous benefit of using a conventional system for easily visualizing the state of the system. 

Claim 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Shortt (US 5528366) in view of Gilmore (US 20140207017), Ho (US 20060176486), and Nielsen (US 6175409).

Regarding claim 12, Shortt discloses wherein at least two characteristics represent noise (see Fig. 2 and paragraphs 0042, 0045, and 0074: discusses an algorithm that uses a threshold function to determine thresholds for segments of a signal; algorithm uses threshold to distinguish between baseline noise regions and signal activity regions). 

Shortt and Gilmore do not expressly disclose wherein the changing comprises activating a cleaning system to clean the at least one instrument in response to the at least one status being at least one of an intermediate status and a bad status, wherein the at least two characteristics represent wander.

Ho discloses wherein the changing comprises suggesting cleaning the at least one instrument in response to the at least one status being at least one of an intermediate status and a bad status, and wherein the at least two characteristics represent wander (see paragraph 0034 and 0038: suggests cleaning of the system when the is an issue with sensor drift, i.e. wander).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt in view of Gilmore with the teachings of Ho, i.e. analyzing drift of a sensor, for the advantageous benefit of cleaning the system when the sensors are not providing accurate results.  

Shortt, Gilmore, and Ho do not expressly disclose activating a cleaning system to clean the at least one instrument. 
Nielsen discloses activating a cleaning system to clean the at least one instrument (see Abstracted and column 27 lines 26-65, column 31 lines 25-62, and column 69 lines: automated system includes self-cleaning of the measurement device, i.e. activating a cleaning system to clean the at least one instrument). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt in view of Gilmore and Ho with the teachings of Nielsen, i.e. using an automated cleaning system to clean the measuring instrument, for the advantageous benefit of automating the cleaning of the instrument to save time and improve efficiency and the accuracy of the measurements. 

Regarding claim 13, Shortt and Gilmore do not expressly disclose wherein the changing comprises activating a purging system to purge the at least one sample from the at least one instrument in response to the at least one status being at least one of an intermediate status and a bad status, wherein one of the at least two characteristics represents drift.

Ho discloses wherein the changing comprises suggesting cleaning of the at least one instrument in response to the at least one status being at least one of an intermediate status and a bad status, wherein one of the at least two characteristics represents drift (see paragraph 0034 and 0038: suggests cleaning of the system when the is an issue with sensor drift, i.e. wander).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt in view of Gilmore with the teachings of Ho, i.e. analyzing drift of a sensor, for the advantageous benefit of cleaning the system when the sensors are not providing accurate results.  

Shortt, Gilmore, and Ho do not expressly disclose activating a purging system to purge the at least one sample from the at least one instrument. 

Nielsen discloses activating a cleaning system to clean the at least one instrument, that includes activating a purging system to purge that at least one sample for the at least one instrument (see Abstracted and column 27 lines 26-65, column 31 lines 25-62, and column 69 lines: automated system includes self-cleaning of the measurement device, i.e. activating a cleaning system to clean the at least one instrument, cleaning includes flushing, i.e. purging, the sample). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt in view of Gilmore and Ho with the teachings of Nielsen, i.e. using an automated cleaning system to clean the measuring instrument, for the advantageous benefit of automating the cleaning of the instrument to save time and improve efficiency and the accuracy of the measurements. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shortt (US 5528366) in view of Gilmore (US 20140207017), Ho (US 20060176486), Nielsen (US 6175409), and Trainer (US 5416580).

Regarding claim 14, Shortt discloses wherein one of the at least two characteristics represent noise in a signal from a sensor (see Fig. 2 and paragraphs 0042, 0045, and 0074: discusses an algorithm that uses a threshold function to determine thresholds for segments of a signal; algorithm uses threshold to distinguish between baseline noise regions and signal activity regions). 

Shortt and Gilmore do not expressly disclose wherein the changing comprises activating a purging system to purge the at least one sample from the at least one instrument in response to the at least one status being a bad status, wherein the sensor is a forward monitor sensor.

Ho discloses wherein the changing comprises suggesting cleaning the at least one instrument in response to the at least one status being at least one of an intermediate status and a bad status (see paragraph 0034 and 0038: suggests cleaning of the system when the is an issue with sensor drift).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt in view of Gilmore with the teachings of Ho, i.e. analyzing drift of a sensor, for the advantageous benefit of cleaning the system when the sensors are not providing accurate results.  
Shortt, Gilmore, and Ho do not expressly disclose activating a purging system to purge the at least one sample from the at least one instrument, wherein the sensor is a forward monitor sensor.

Nielsen discloses activating a cleaning system to clean the at least one instrument, that includes activating a purging system to purge the at least one sample from the at least one instrument (see Abstracted and column 27 lines 26-65, column 31 lines 25-62, and column 69 lines: automated system includes self-cleaning of the measurement device, i.e. activating a cleaning system to clean the at least one instrument, cleaning includes flushing, i.e. purging, the sample). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt in view of Gilmore and Ho with the teachings of Nielsen, i.e. using an automated cleaning system to clean the measuring instrument, for the advantageous benefit of automating the cleaning of the instrument to save time and improve efficiency and the accuracy of the measurements. 

Shortt, Gilmore, Ho, and Nielsen do not expressly disclose wherein the sensor is a forward monitor sensor.

Trainer discloses wherein a sensor in a multi-angle light scattering instrument is a forward monitor sensor (see column 6 lines 8-20: zero-degree light detector/photodiode).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt in view of Gilmore, Ho, and Nielsen with the teachings of Trainer, i.e. using a zero degree detector, as a reference for alignment of the other detectors. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shortt (US 5528366) in view of Gilmore (US 20140207017) and Cembrowski (US 20160370394).

Regarding claims 17, Shortt and Gilmore do not expressly disclose wherein the visual data comprises information to render on another display a first graphical user interface object in response to the at least one status being a good status, a second graphical user interface object in response to the at least one status being an intermediate status, and a third graphical user interface object in response to the at least one status being a bad status, and wherein the textual data comprises at least one of at least one electronic mail message and at least one electronic text message.

Cembrowski discloses a method of reporting the stats of an analytical instrument, wherein the status data comprises at least one of visual data, textual data, audio data, tactile data, olfactory data, and gustatory data, wherein the textual data comprises at least one of at least one electronic mail message and at least one electronic text message (see paragraph 0042: text message). Thus meeting the limitation of the claimed invention as the claims do not require both the recited visual data and text data. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shortt in view of Gilmore with the teachings fo Cembrowski, i.e. sensing a text message of the status of the laboratory analyzer, for the advantageous benefit of informing proper personal of the status of the analytical instrument. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Leister (US 20090252749) discloses cleaning a sample measuring apparatus when a baseline measurement is unacceptable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2857